February       21.   1974



The Honorable Price Daniel,    Jr.                        Opinion   No.   H-   236
Speaker  of the House of Representatives
State Capitol Building                                    Re:   Information to be
Austin,  Texas 78711                                            included in activities
                                                                report  filed under
The Honorable Mark W. White,          Jr.                       Article  6252-9c,
Secretary   of State                                            V. T. C. S.
Office of the Secretary of State
Austin,   Texas 78711

Dear Speaker    Daniel   and Secretary        White:

        House Bill 2 of the 63rd Legislature     (Acts 1973, ch. 422, p. 1096;
Article   6252-9~.  V. T. C. S.) is an act “To preserve     and maintain the
integrity of the legislative   process ” by requiring that “the identity,      ex-
penditures, and activities   of certain persons who, by direct communication
to such officers,   engage in efforts to persuade members         of the legislative
branch or executive branch to take specific actions be publicly and regu-
larly disclosed.   ” Article  6252-9~.   V. T. C. S. , Sec. 1. (emphasis added)

       Section S(a) of the Act commands           that those required by Sec. 3 to
register file a registration  form. Sec.           5(b)(3) requires that the statement
include:

                     “the full name and address of each person who
             made a contribution      or paid a membership   fee in excess
             of $500 during the preceding      12-month period to the
             registrant   or to the person by whom the registrant      is
             reimbursed,      retained,  or employed regardless    of
             whether it was paid solely to influence legislation.     ”

      Section   5(b)(5) further   requires:




                                         p.    1097
.      .
                                                                                    -   .




    The Honorable     Price   Daniel
    The Honorable     Mark    W. White,      page 2     (H-236)




                          “a specific description    of the matters on which
                   the registrant   expects to communicate      directly with
                   a member of the legislative      or executive branch to
                   influence legislation,   including,   if known, the bill
                   numbers and whether the registrant        supports cr opposes
                   each bill listed. ”

            The Secretary     of State has asked:

                          “Would the filing of ,a complete      list of names
                  and addresses      of all persons who made a contribution
                  or paid a membership         fee during the preceding 12-
                  month period to the registrant        or to the person by
                  whom the registrant       is reimbursed,     retained,  or
                  employed regardless        of whether it was paid solely to
                  influence legislation,      without specifying which person
                  paid in excess of $500.00        during the preceding 12-
                  month period,      constitute compliance     with Sec. 5(b)(3),
                  Article   6252-9c,    V. A. C. S. ? ”

           The Speaker’s    question   is:

                          “Is it sufficient,   under Section 5(b)(5), for a
                  registrant    to state that he or she expects to communi-
                  cate directly with a delegate on matters concerning         the
                  Texas Constitution,      or, is the registrant  required to
                  state the specific Article and Section numbers of the
                  present Constitution or the Constitutional       Revision
                  Commission’s       recommended     document and a descrip-
                  tion of any new subject matter concerning         the Texas
                  Constitution,    about which the registrant    expects to
                  directly communicate        with a delegate? ”

           The requirement  of S 5(b) (3) that the statement list the full name and
    address of each person who has made a contribution in excess of $500 was
    intended to compel identification   of those persons making a contribution or




                                              ps 1098
The Honorable    Price   Daniel
The Honorable    Mark    W. White,   page 3       (H-236)




paying a membership     fee in excess of that amount.  We have been pointed
to no fact or circumstance    which argues against according  this language
what appears to us to have been its plain purpose and thrust.     In Attorney
General Opinion H-18 (1973) we noted the “correlation    between the value
of interests to be protected and the amounts of money ordinarily     spent in
attempting to protect them. ”

       Chief Justice Warren. in discussing   the purposes of the Federal
Regulation of Lobbying Act (2 U.S. C. $ s 261-270) has said:

                     “Present-day    legislative  complexities   are such
             that individual members        of Congress  cannot be expected
             to explore the myriad pressures         to which they are regu-
             larly subjected.     Yet full realization   of the American
             ideal of government      by elected representatives    depends
             to no small extent on their ability to properly evaluate
             such pressures.      Otherwise the voice of the people may
             all too easily be drowned out by the voice of special
             interest groups seeking favored treatment while mas-
             querading as proponents of the public weal.          This is the
             evil which the Lobbying Act was designed to help prevent.

                     “Toward that end, Congress      has not sought to
             prohibit these pressures.      It has merely provided for
             a modicum of information from those who for hire
             attempt to influence legislation    or who collect or spend
             funds for that purpose.     It wants  only to know who is
             being hired, who is putting up the money, and how much
                       ” (emphasis added) United States v. Harriss,
             34-7 ;: S. 612, 625 (1954).

       In our opinion, the filing of a complete list of all those who contributed
to the registrant  without specifically   identifying those who had paid in excess
of $500 would not serve the purpose of the Act which was to let the Legislature
and the people know the “how much” of which Chief Justice Warren spoke. We
therefore answer the question of the Secretary         of State that such a filing would
not comply with f 5(b) (3) of Article   6252-9~.    V. T. C. S.




                                      p.   1099
                                                                                     -    .




The Honorable    Price   Daniel
The Honorable    Mark    W. White,   page 4        (H-236)




        Even though 5 5(b)(5) speaks in terms of communicating           with a member
of the “legislative    branch” to influence “legislation,    ” and the members       of
the Constitutional Convention sit as “delegates”         and not strictly speaking as
legislators,   nevertheless     it is our opinion that they are legislators,     in the
broadest,    uncapitalized    sense of that word since the product of their labors,
by definition,   is “legislation.    ” Section 2(2) defines “legislation”    to include
“any matter pending in or which may be the subject of action by a constitu-
tional convention. ”

       Rule XIV of the Rules of Procedures     of the Constitutional Convention
(Journal,   January 8, 1974, p. 22) provides that suggested provisions     be
filed with the Secretary    of the Convention and that each be numbered in
consecutive   order.   5 5.

        We believe,  therefore,   that the legislative  intent in the adoption of
S5(b)(5).was that, where the legislative     body is the Constitutional    Convention,
the registrant   should include in his statement “a specific.description        of the
matters on which the registrant      expects to communicate      directly with a
member of the [Convention]      to influence legislation,   including,   if known
. . . . ” the proposal numbers and whether he supports or opposes each
proposal listed.

       We therefore answer the Speaker’s question that it is not sufficient
under 5 5(b)(5) of Article   6252-9c,  V. T. C. S., for a registrant  to state only
that he or she expects to communicate      directly with a delegate on matters
concerning   the Constitution.    To the contrary,   the registration  statement
must describe    the matters or proposals    in which he or she is interested    and
whether for or against them.

                                  SUMMARY

                    Article 6252-9c,    V. T. C.S.,  is designed to give
             those subject to the possible influence resulting from
             communication    sufficient information    to enable them to
             be fully aware of pressures      being brought.   The regis-
             trant, under 5 5(b) of the Act must,identify     those con-




                                       p.   1100
         I..     .


     L

‘.


     ?




               The Honorable   Price Daniel
               The Honorable   Mark W. White,       page 5     (H-236)




                           tributing $500 or more and must identify those
                           proposals  in which he is interested, stating whether
                           he favors or opposes them.

                                                     Very    truly yours,




                                                     JOHN L. HILL
                                                     Attorney General       of Texas

               AP&IOVED:




         Ji$Js*t
               DAVID M. KENDALL,         Chairman
               Opinion Committee




                                     I




                                                     p. 1101